Title: From Thomas Jefferson to John Barnes, 10 September 1821
From: Jefferson, Thomas
To: Barnes, John


Dr Sir
Monto
Sep. 10. 21.
On my late return from Bedford I found here your favor of Aug. 23. in my lre to you of June 12. 19. I inclosed one to mr Politika which I requested you to read before delivery for your informn. it was too long for me to copy. the fact it explained was that the trust committed to me by Genl Kosciuzko’s will would take a much longer time to excute then I had to live: that moreover the claim from Poland espoused by himself, that from Switzerland & others rendering the property litigious, I had, as well to avoid implication in lawsuits myself, as to place the subject more convenient for the claiments transferred the administration on the will to Washington & cleared myself of it entirely. mr Wirt recd the papers from me & undertook to have an admr appointed, & I suppose the person subscribing the advertisement you inclosed me, is that admr. with him therefore all claims on Kosciuzko’s property, & all accounts respecting it are to be settled, in the settlement of yours should my certificate of any facts be wanting I will cheerfully furnish it to you.my health is quite reestablished, and I hope yours continues good. our family joins in their respects to you, and I am as ever affectly yours.P.S. after writing the above I recieve a letter from mr Danl. Brent of the off. of State, informing me mr Sumpter left there for me a box of minerals from Brazil. will you be so good as to have it put on board some vessel bound to Richmd addressing it to Capt Peyton my present correspondt there & referring the master to him for all exps